Case 2:19-cr-20096-MAG-DRG ECF No. 19, PageID.41 Filed 03/05/19 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                             Case No. 19-cr-20096

v.                                            Hon. Mark A. Goldsmith

DEVIN JAMAL WALKER,

       Defendant.
                                 /

                         DISCOVERY NOTICE

     1. The attorney for the government knows that the defendant made
        relevant written or recorded statements, (including grand jury
        testimony), and/or relevant oral statements made in response to
        interrogation, whether before or after arrest, by a person then
        known to the defendant to be a government agent, whether or not
        the statement is included in a written record, as follows:

          a. Relevant written or recorded statements, (including grand
             jury testimony), and/or

          b. Relevant oral statements made in response to interrogation,
             whether before or after arrest, by a person then known to the
             defendant to be a government agent, whether or not the
             statement is included in a written record, as follows:

       ☒YES
Case 2:19-cr-20096-MAG-DRG ECF No. 19, PageID.42 Filed 03/05/19 Page 2 of 5




  2. The attorney for the government knows that the defendant has a
     prior criminal record:

     ☒NO


  3. The following books, papers, documents, photographs, and tangible
     objects are within the possession, custody, or control of the
     government and are intended to be used as evidence in chief at trial,
     are known to the government to be material to the preparation of
     the defense, or were obtained from or belong to the defendant:

     •   FBI report(s) of investigation
     •   Local police report(s)
     •   Physical evidence
     •   Search and seizure warrants, and related returns, photographs,
         and video
     •   Subpoenas, and related returns
     •   Cellular phone records
     •   Cellular phone contents
     •   The defendant’s recorded statements to agents

  4. Results or reports of the following physical or mental examinations,
     or scientific tests or experiments, are within the possession,
     custody, or control of the government, and are either intended to be
     used as evidence in chief at trial or are known to the government to
     be material to the preparation of the defense:

     ☒ Forensic examination of devices

  5. The government intends to introduce at trial testimony from one or
     more experts in the following areas of expertise:

     • Forensic examiner
Case 2:19-cr-20096-MAG-DRG ECF No. 19, PageID.43 Filed 03/05/19 Page 3 of 5




  6. The government may introduce evidence obtained from execution
     of the following search warrants:

  Search Warrant by Bethlehem PD and FBI residential search warrant
  on 9/21/2018

  7. The government may introduce evidence obtained through wiretaps
     or other electronic surveillance:

     ☒Not Applicable

  8. The government intends to offer evidence under Rule 404(b), Fed.
     R. Evid.

     ☐Yes        ☐No        ☒Unsure

  9. The attorney for the government is aware of the obligations
     imposed by Brady v. Maryland, 373 U.S. 83 (1963), and its progeny
     and will comply with their obligation to provide defense counsel
     with exculpatory evidence that is material to either guilt or to
     punishment in time for effective use at trial.

     If the government discovers additional information of the type
     described in Paragraphs 1 through 8; it will advise defense counsel
     in writing.

     Upon specific request of the defendant the government will make
     available for inspection or copying the items described in
     Paragraphs 1, 3, and 4; will furnish the record referred to in
     Paragraph 2; will provide a summary (which will include the
     witnesses’ qualifications, opinions, and the bases and reasons for
     the opinions) of the anticipated testimony described in Paragraph
     5 and will provide notice of the general nature of the evidence
     referred to in Paragraph 8. The government’s compliance with any
     specific request will trigger the defendant’s duty to provide the
     reciprocal discovery denoted in Fed. R. Crim. P. 16(b)(1)(A)–(C). If
     the defendant makes a general request for discovery, the

                                    3
Case 2:19-cr-20096-MAG-DRG ECF No. 19, PageID.44 Filed 03/05/19 Page 4 of 5




     government will construe it as a request for each item described in
     Fed. R. Crim. P. 16(a)(1) (A)–(G). The government’s compliance
     with the defendant’s general request will trigger the defendant’s
     duty to provide reciprocal discovery of each item specified in Fed.
     R. Crim. P. 16(b)(1)(A)–(C).


Respectfully submitted,

MATTHEW SCHNEIDER
United States Attorney


s/Alyse Wu
Assistant United States Attorney
211 W. Fort Street
Suite 2001
Detroit, MI 48226
313-226-9589
alyse.wu@usdoj.gov

Dated: March 5, 2019




                                    4
Case 2:19-cr-20096-MAG-DRG ECF No. 19, PageID.45 Filed 03/05/19 Page 5 of 5




                    CERTIFICATE OF SERVICE

     I certify that on March 5, 2019, I electronically filed the Discovery

Notice with the Clerk of the Court of the Eastern District of Michigan

using the ECF system which will send notification of such filing to the

following:

                            Rhonda Brazile
                       Attorney for the Defendant


                                        s/Alyse Wu
                                        Alyse Wu
                                        Assistant United States Attorney
                                        211 W. Fort St., Suite 2001
                                        Detroit, MI 48226
                                        (313) 226-9589
                                        alyse.wu@usdoj.gov




                                    5
